Citation Nr: 1811898	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-02 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for a drug addiction.

3. Whether the time limit to file a Notice of Disagreement (NOD) with a decision dated April 25, 2011 may be extended.

4. Entitlement to a rating in excess of 10 percent for the lumbar spine disability.

5. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968. 

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from July 2013, February 2014, March 2015, and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In November 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file.

The issue of entitlement to a TDIU was not certified for appeal. However, when evidence of unemployability is submitted, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447 (2009). Based upon the medical evidence of record regarding the severity of the Veteran's lumbar spine disability, the Board finds that the issue of entitlement to a TDIU has been reasonably raised by the record and is within the jurisdiction of the Board.

The Board notes that a November 2017 rating decision granted service connection for persistent depressive disorder, previously claimed as a mental health condition, and awarded a 70 percent disability rating. The Veteran has not expressed disagreement with this decision. Thus, the only remaining psychiatric issue currently before the Board is that of entitlement to service connection for a drug addiction, which is addressed in the body of the decision.

The issues of entitlement to a rating in excess of 10 percent for the service-connected lumbar spine disability, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A final February 1972 Board decision denied the Veteran's claim for service connection for a left shoulder disability because the evidence failed to demonstrate that a left shoulder disability was incurred in service; although notified of the decision, the Veteran did not express an intent to appeal the decision, and new and material evidence was not added within one year of that decision.

2. Additional evidence associated with the claims file since the February 1972 Board decision is cumulative and redundant of the evidence of record at the time of the prior denial, it does not relate to unestablished facts necessary to substantiate his claim for service connection for a left shoulder disability, and it does not raise a reasonable possibility of substantiating the claim.

3. The Veteran has not been diagnosed with a drug addiction during the pendency of his claim.

4. The Veteran did not file a NOD to an April 25 2011 rating decision, within one year of that decision, and has not presented good cause for a time limit extension with respect to the submission of a NOD to the April 25, 2011 rating decision.





CONCLUSIONS OF LAW

1. The February 1972 Board decision that denied service connection for a left shoulder disability is final. 38 U.S.C. § 7105 (c) (2012); 38 C.F.R. § 3.104, 20.302, 20.1103 (2017).

2. As evidence received since the February 1972 Board decision is not new and material, the criteria for reopening the Veteran's claim for service connection for a left shoulder disability are not met. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for entitlement to service connection for a drug addiction have not been met. 38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

4. Entitlement to a time limit extension for good cause with respect to the submission of a NOD to the April 25, 2011 rating decision is not warranted. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.109 (b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). The Veteran has not raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. New and Material Evidence

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 U.S.C. § 5108; 38 C.F.R. § 3.104 (a). The claimant has one year from the notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C. § 7105 (b), (c); 38 C.F.R. § 3.160 (d), 20.200, 20.201, 20.202, 20.302(a) (2017).

However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim. 38 U.S.C. § 5108 (2012). "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what evidence is new and material, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for a left shoulder disability was denied in a February 1972 Board decision. The Board determined that the evidence of record failed to demonstrate that recurrent dislocation of the left shoulder was incurred in or aggravated by service. At the time of the February 1972 Board decision, the evidence of record included the Veteran's service treatment records, as well as post-service treatment records.

The Veteran was notified of the decision in February 1972. No further communication regarding his claim was received until March 2014, when VA received his petition to reopen. Therefore, the February 1972 Board decision is final. 38 U.S.C. § 7105 (c); 38 C.F.R. § 3.104, 20.302, 20.1103.

Evidence added to the record since the February 1972 Board decision includes the Veteran's testimony from the November 2017 Board hearing; additional VA treatment records; and some private treatment records. 

The new evidence of record does not contain any indication that the Veteran incurred a shoulder disability during service. In addition, the Veteran's current claim indicating that his left shoulder disability is related to service is simply a reiteration of his previously considered claim and assertions, and the additional evidence of record does not further suggest that his left shoulder disability is related to service. The Board acknowledges that the additional medical evidence submitted by the Veteran demonstrates continuity of symptomatology of his left shoulder disability. However, the known shoulder injury that occurred after separation from service explains these continued reports of left shoulder pain. Thus, his assertions cannot be considered new and material evidence, as they were previously before the Board at the time of its February 1972 decision. 

In sum, as the evidence submitted since the February 1972 Board decision is not new and material, the claim for service connection for a left shoulder disability is not reopened and the appeal is denied.



III. Service Connection 

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Service treatment records do not reflect any complaints, diagnoses, or treatment related to a drug addiction. The December 1967 separation examination specifically noted that the Veteran did not have a drug or narcotic habit.

Post-service treatment records demonstrate that the Veteran was diagnosed with alcohol and marijuana dependency after separation from service. However, an April 1, 2010 VA treatment record noted that that he had been in remission since 1979.

Additionally, a May 2015 VA psychological examiner determined that the Veteran did not meet the DSM-V criteria for a diagnosis of substance abuse. The examiner stated that the Veteran denied problems with non-prescription illegal drugs, prescription drugs, or alcohol. He also noted the Veteran's own reports of being in remission since 1979.

Although the Veteran has reported a history of substance abuse, the evidence shows no current drug addiction. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection requires a current disability). A current disability is one shown at some time during the period beginning proximate to the date of claim.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013). In this case there is no evidence of a diagnosis of substance abuse for many years prior to the current claim. During service, there is no documentation of any complaints, treatment, or diagnoses related to a drug addiction. Furthermore, post-service treatment records do not contain any findings of substance abuse problems since 1979. In the absence of proof of a present disability there can be no valid claim.

Although the Veteran is competent to report his history of substance abuse, he is not competent to provide a current diagnosis of a drug addiction. Rather this question requires medical expertise due to the complex nature of the psychological system. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As such, the preponderance of the evidence is against service connection for a drug addiction. Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply; the Veteran's claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

IV. Extension of NOD Filing Date

Regarding this issue, as the law, and not the facts, is dispositive, the duties to notify and assist are not applicable. See Mason v. Principi, 16 Vet. App. 129, 132 (2002). See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter). Nevertheless, the Veteran and his fiduciary have been notified of the reasons for the denial of the claim, and have been afforded the opportunity to present evidence and argument with respect to the claim. The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran pursuant to 38 U.S.C. §§ 5104 and 7105. 

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In an April 25, 2011 rating decision, the RO reopened the claim for service connection for a lumbar spine disability, but continued the previous denial. A notice letter dated May 19, 2011, was sent to the Veteran with a copy of the rating decision. 

On July 30, 2012, more than one year after notice was sent of the April 25, 2011 rating decision, the Veteran requested an extension of the time limit to file a NOD in response to this decision.

The Veteran has asserted that he should have been permitted an extension of the time limit to file his NOD because The National Veterans Disability Advocates failed to file a NOD on his behalf, after he contacted them for assistance with his claim in June 2011. After submitting his July 2012 request for an extension, the Veteran filed his NOD on September 7, 2012.

As an initial matter, the Board notes that the regulations pertaining to Standard Claims and Appeals Forms were amended during the pendency of this appeal. However, as those amendments are effective March 24, 2015, and this claim was pending prior to that date, the Board will give consideration to the regulations in effect prior to March 24, 2015. 

Under 38 U.S.C. § 7105, an appeal to the Board must be initiated by a timely filed NOD in writing and completed, after a Statement of the Case has been furnished, by a timely filed Substantive Appeal. 38 C.F.R. § 20.200 (2014); see also 38 C.F.R. §§ 20.201, and 20.202 (2014). To be considered timely, a NOD with a determination by the AOJ must be filed within one year from the date that the agency mails notice of the determination to him or her. Otherwise, that determination will become final. The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed. 38 C.F.R. § 20.302 (a).

The Board notes that under 38 C.F.R. § 3.109 (b) an appellant can request an extension of time to file a NOD. However, the RO can only grant an extension for good cause. 38 C.F.R. § 3.109 (b) provides that: 

Where an extension is requested after expiration of a time limit, the action required of the claimant or beneficiary must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was. 

Here, the Board finds that good cause has not been shown to grant an extension of time to file the NOD. The Veteran has asserted that there was good cause to grant an extension of time to file the NOD because he was experiencing health problems after a stroke in 2008. A May 23, 2011 letter from The National Veterans Disability Advocates provided a questionnaire to be completed by the Veteran regarding his claim. However, the correspondence specifically stated that such was not to be considered a retainer for services, nor was it an implication of representation in the matter. There is no evidence, aside from the Veteran's testimony, of any follow up correspondence regarding the status of the Veteran's claim until he filed the July 2012 extension request with the RO. Furthermore, it does not appear that he was in such an incapacitated state as to be unable to monitor the status of his claim or contact the appropriate parties prior to May 2012, the deadline for filing the NOD, to inquire about whether it had been submitted. As the Veteran sought the assistance of The National Veterans Disability Advocates in June 2011 regarding his lumbar spine disability claim, it is evident that he was, in fact, notified of the April 25, 2011 rating decision prior to the one year time limit to file a NOD.

Although the Veteran has cited his health issues and the negligence of The National Veterans Disability Advocates as the explanation for why he did not file a NOD prior to the one year time limit, the Board finds that the claim further fails under 38 C.F.R. § 3.109 (b). Specifically, the Veteran failed to file the NOD either prior to or concurrent with his request for an extension of the time limit. Indeed, his extension request was submitted on July 30, 2012; however, he did not submit the NOD until September 7, 2012. Consequently, the Board finds that there is not good cause to grant a time limit extension with respect to the submission of the NOD, and the subsequent NOD was not filed prior to or concurrently with the extension request. Therefore, the claim must be denied. 38 C.F.R. § 3.109 (b).


ORDER

The claim of entitlement to service connection for a left shoulder disability is not reopened, and the appeal is denied.

Entitlement to service connection for a drug addiction is denied.

Entitlement to a time limit extension for good cause with respect to the submission of a NOD to the April 25, 2011 rating decision is denied.


REMAND

Regarding the Veteran's claim for an increased rating for his service-connected lumbar spine disability, recent Court precedent, citing to a VA clinician's guide, appears to require in cases such as this, that when evaluating impairment from a given disability, the VA examiner is to estimate additional range of motion loss during flare-ups after eliciting appropriate information from the Veteran, and considering all the information of record, or explain why he or she could not do so. Sharp v. Shulkin, No. 16-1385 (Vet. App. Sept. 6, 2017). As this Veteran asserted he experiences flare-ups, and the most recent April 2015 examination report did not address this because the Veteran was not having a flare-up at the time of the examination, another examination is required to address the matter in line with the Court's requirements.

As mentioned above, the Board finds that the issue of entitlement to a TDIU due to service-connected disabilities has been reasonably raised by the medical evidence of record based upon the Veteran's receipt of Social Security disability benefits. Rice, supra. Consequently, the Board finds a remand is necessary for the RO to provide the Veteran with notice regarding the information and evidence necessary to substantiate a claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any additional records of treatment he would like considered in connection with this appeal, which should then be associated with the claims file.  

2. After obtaining all available records, schedule the Veteran for an examination of his lumbar spine disability. The examiner should be provided the claims file for review. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests that are deemed necessary for an accurate assessment should be conducted. 

Those findings provided should include range of motion of the lumbar spine, including tests for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 

In the context of flare-ups, if one is not occurring at the time of the examination, it is requested that the examiner estimate any functional limitation in terms of the degree of additional loss of range of motion after eliciting appropriate information from the Veteran, and considering all the information of record. 

A complete rationale for any opinion expressed should be provided. 

3. The RO should undertake all notice and evidentiary development needed to substantiate a claim for a TDIU. This should include sending the Veteran a letter advising him of the information and evidence needed to award a claim for a TDIU. The letter should also request the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability

4. Thereafter, readjudicate the claims. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


